Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 32-49 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to an apparatus and methods for bearer control in a wireless communication system by comparing the number of radio bearers with a threshold value. 
Prior arts were found for the independent claims as follows:
Chia-Hao Yu et al. (US 2014/0286222 A1 )
Jinsook Ryu et al. (US 2019/0028887 A1)
	Yu discloses method of supporting group communication over LTE MBMS.
	Ryu discloses a method for controlling a congestion in a wireless communication 
system and a device for same.
Applicant uniquely claimed the below distinct features in independent claims 32, 37-38, 43 and 48-49 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 32:
 	A method, at a wireless communication device (WCD), for bearer control in a wireless communication system, wherein the WCD is configured for both unicast service using an Evolved Packet System (EPS) bearer, and multimedia broadcast multicast service (MBMS) 
determining whether the number of radio bearers concurrently active for the WCD is equal to a threshold value or above the threshold value; and 
transmitting, towards a control node, when it is determined that the number of radio bearers concurrently active for the WCD is equal to the threshold value or above the threshold value, a first status message indicative of that the number of radio bearers concurrently active has reached the threshold value.
	Claim 37:
 	A method, at a network communication node, for bearer control in a wireless communication system, wherein the network communication node is configured for both unicast service using an Evolved Packet System (EPS) bearer, and multimedia broadcast multicast service (MBMS) using an MBMS bearer, and wherein the network communication node is cognitive regarding a number of radio bearers concurrently active for a wireless communication device (WCD) associated with the network communication node, and wherein the radio bearers are associated with the EPS bearer; the method comprising: 
determining whether the number of radio bearers concurrently active for the WCD is equal to a threshold value or above the threshold value; and 
transmitting to a control node, when it is determined that the number of radio bearers concurrently active for the WCD is equal to the threshold value or above the threshold value, a first status message indicative of that the number of radio bearers concurrently active has reached the threshold value.
	Claim 38:

receiving, from a network communication node, a first status message indicative of that a number of radio bearers concurrently active for a Wireless Communication Device (WCD) associated with the network communication node has reached a threshold value, wherein at least one of the network communication node and the WCD is cognitive regarding the number of radio bearers concurrently active for the WCD, and wherein the radio bearers are associated with the EPS bearer; and 
in response to the reception of the first status message: 
determining, based on that the number of radio bearers concurrently active for the WCD has reached the threshold value, whether an MBMS bearer is to be activated; and 
activating the MBMS bearer when it is determined that the MBMS bearer is to be activated.
	Claim 43:
An arrangement for a wireless communication device (WCD), for bearer control in a wireless communication system, wherein the WCD is configured for both unicast service using an Evolved Packet System (EPS) bearer, and multimedia broadcast multicast service (MBMS) using an MBMS bearer, wherein the WCD is cognitive regarding a number of radio bearers concurrently active for the WCD, and wherein the radio bearers are associated with the EPS bearer, the arrangement comprising 
processing circuitry; 
memory containing instructions executable by the processing circuitry whereby the WCD is operative to: 

transmit towards a control node, responsive to determining that the number of radio bearers concurrently active for the WCD is equal to the threshold value or above the threshold value, a first status message indicative of that the number of radio bearers concurrently active has reached the threshold value.
	Claim 48:
An arrangement for a network communication node, for bearer control in a wireless communication system, wherein the network communication node is configured for both unicast service using an Evolved Packet System (EPS) bearer, and multimedia broadcast multicast service (MBMS) using an MBMS bearer, and wherein the network communication node is cognitive regarding a number of radio bearers concurrently active for a wireless communication device (WCD) associated with the network communication node, and wherein the radio bearers are associated with the EPS bearer; the arrangement comprising: 
processing circuitry; 
memory containing instructions executable by the processing circuitry whereby the communication node is operative to: 
determine whether the number of radio bearers concurrently active for the WCD is equal to a threshold value or above the threshold value; and 
transmit to a control node, responsive to determining that the number of radio bearers concurrently active for the WCD is equal to the threshold value or above the threshold value, a first status message indicative of that the number of radio bearers concurrently active has reached the threshold value.
	Claim 49:

processing circuitry; 
memory containing instructions executable by the processing circuitry whereby the control node is operative to: 
receive, from a network communication node, a first status message indicative of that a number of radio bearers concurrently active for a Wireless Communication Device (WCD) associated with the network communication node has reached a threshold value, wherein at least one of the network communication node and the WCD is cognitive regarding the number of radio bearers concurrently active for the WCD, and wherein the radio bearers are associated with the EPS bearer; and 
responsive to the reception of the first status message: 
determine, based on that the number of radio bearers concurrently active for the WCD has reached the threshold value, whether an MBMS bearer is to be activated; and 
activate the MBMS bearer when it is determined that the MBMS bearer is to be activated. 	 
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412